The only point which appellant undertakes to present is error of the court in admitting certain evidence. The only cause for a new trial by which he undertakes to present this point is "for errors in admitting evidence to which defendant then and there excepted."
Such an assignment presents no question. Causes for a new trial must be clear and specific so that the court will not need to search the record to find the alleged errors. Bayless v.Glenn (1880), 72 Ind. 5, 11; Staser v. Hogan (1889),120 Ind. 207, 21 N.E. 911, 22 N.E. 990; Rees v. Blackwell (1893),6 Ind. App. 506, 33 N.E. 938.
Affirmed.